Citation Nr: 0631387	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include arrhythmia, including as due to exposure to Agent 
Orange and including as secondary to an acquired psychiatric 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2003, a statement of the case was issued in October 
2004, and a substantive appeal was received in October 2004.  
The veteran testified at a hearing at the RO in February 2004 
and at a Board hearing at the RO in July 2005. 

In July 2005, the veteran submitted additional evidence to 
the Board and simultaneously executed a waiver of initial RO 
review of the new evidence.  The veteran submitted more new 
evidence to the Board in August 2005 and, once again, 
executed a wavier of initial RO review of this new evidence.  
Both sets of new evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2006).

The Board notes that the issues of entitlement to service 
connection for histoplasmosis and a petition to reopen a 
claim of service connection for a prostate problem were 
initially included in the veteran's December 2003 notice of 
disagreement and were addressed in the October 2004 statement 
of the case.  However, the veteran's October 2004 substantive 
appeal expressly limited the appeal to the issues of service 
connection for a heart disability, hearing loss, and tinnitus 
in addition to the claimant's petitions to reopen claims of 
service connection for hypertension and acquired psychiatric 
disability.  Therefore, the other issues are not before the 
Board in this appeal.


FINDINGS OF FACT

1.  The veteran's heart disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is a heart disability otherwise related to 
the veteran's active duty service, including exposure to 
herbicides.

2.  Service connection for acquired psychiatric disability is 
not in effect, thus the veteran's claim for service 
connection for a heart disability on a secondary basis must 
be denied as a matter of law.

3.  Hearing loss was not manifested during the veteran's 
service or for many years thereafter, nor is any current 
hearing loss disability otherwise related to such service.

4.  Tinnitus was not manifested during the veteran's service 
or for many years thereafter, nor is any current tinnitus 
otherwise related to such service.

5.  A February 1981 decision denied entitlement to service 
connection for hypertension; the veteran was notified of his 
appellate rights, but did not file a notice of disagreement.

6.  In 2003, the veteran requested that his claim of 
entitlement to service connection for hypertension be 
reopened.

7.  Regarding hypertension, all of the evidence submitted 
since the February 1981 rating decision is either cumulative 
and redundant of evidence already in the claims folder or 
does not present a reasonable possibility of substantiating 
the claim.

8.  A March 1989 decision denied entitlement to service 
connection for an acquired psychiatric disability; the 
veteran was notified of his appellate rights, but did not 
file a notice of disagreement.

9.  In 2003, the veteran requested that his claim of 
entitlement to service connection for acquired psychiatric 
disability be reopened.

10.  Regarding acquired psychiatric disability, all of the 
evidence submitted since the March 1989 rating decision is 
either cumulative and redundant of evidence already in the 
claims folder or does not present a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in such service including due to exposure 
to Agent Orange.  Neither has any heart disability been 
caused or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).

2.  Hearing loss was not incurred in or aggravated by the 
veteran's service, nor may it be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's service, nor may it be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

4.  The February 1981 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

6.  The March 1989 rating decision denying service connection 
for acquired psychiatric disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

7.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for acquired 
psychiatric disability.  38 U.S.C.A. § 5108, (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  

The claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought with 
regard to the claims for entitlement to service-connection 
for a heart disability, hearing loss, and tinnitus in an 
April 2003 letter.  The veteran was later provided the 
appropriate notice of this nature regarding his claims for 
entitlement to service connection for hypertension and 
acquired psychiatric disability in another letter sent in 
August 2003.

Moreover, in these letters, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that both of these letters were sent to the 
appellant prior to the December 2003 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

Both VCAA letters expressly notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  Moreover, the veteran signed a statement, which 
was received at the RO in September 2003, indicating that he 
had no further evidence to submit at that time.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish the severity of disabilities or to establish 
effective dates for any ratings that might be assigned.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant letters in April and August 
2003 in which it advised the veteran to submit evidence 
showing the history and nature of his claimed disabilities.  
Since the Board concludes below that the preponderance of the 
evidence is against each claim of service connection, no 
ratings or effective dates will be assigned and any questions 
of notice related to such assignments are rendered moot.

The Court also issued a decision in Kent v. Nicholson, No. 
04-181 (March 31, 2006) during the pendency of this appeal 
which addressed the appropriate VCAA notice to be provided in 
cases involving the submission of new and material evidence 
to reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  

In regard to the present appeal's issues involving new and 
material evidence, the appellant was provided with notice of 
what qualifies as "new" evidence and what qualifies as 
"material" evidence in an August 2003 VCAA letter.  To the 
extent that this notice might be found to be deficient for 
any reason, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  The Board 
notes that the veteran indicated, in a signed statement 
received at the RO in September 2003, that he had no new 
information to offer which was not already on the record.  
The Board also notes that the veteran, in the presence of his 
designated representative, testified at his July 2005 hearing 
that he believed all the pertinent evidence which was 
available had already been added to the record.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issue on appeal, and the claimant has stated that there 
are no pertinent outstanding records during his July 2005 
hearing testimony.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.


Analysis

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
certain heart conditions and organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Heart Disability

The veteran contends his current heart disability may have 
resulted from Agent Orange exposure during his Vietnam 
service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), as to veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  According to the veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era; 
therefore, his exposure to toxic herbicides is conceded.  See 
38 U.S.C.A. §§ 1116, 1154.  However, the Board notes that 
neither arrhythmia nor any other relevant heart conditions 
are included in the list of diseases associated with exposure 
to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other disability for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994); see also 61 Fed.Reg. 57586- 57589 (1996).  
Therefore, service connection for a heart disability cannot 
be granted on the basis of the presumptive regulations 
relating to exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

The Board now turns to whether service connection is 
warranted on a direct or secondary basis for a heart 
disability.  Briefly, with regard to the veteran's contention 
that his heart disability may be caused or aggravated by 
acquired psychiatric disability, the Board notes that the 
veteran has not been service connected for acquired 
psychiatric disability; thus, service-connection on this 
secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet.App. 426 (1994).

Turning to consideration of service connection on a direct 
basis, the medical evidence of record shows no evidence of 
any heart disability in service, or within one year after 
service.  The veteran's service medical treatment records do 
not show any treatment or complaints suggestive of a heart 
disability.  The veteran's August 1966 service separation 
examination report shows that the veteran's heart was 
clinically evaluated as normal.  

During his July 2005 hearing testimony, the veteran explained 
that he does not recall having any complaints or treatment 
for any heart problems during service; the veteran stated 
that he only recalls being told that he had a slow heartbeat 
during service.  The veteran testified that he did not 
perceive any problems with his heart or receive any treatment 
or diagnosis until around 1974.  Notably, a September 1973 
medical record shows that the veteran was diagnosed with 
viral pericarditis at that time, the first indication of 
heart trouble in more than six years following separation 
from service.  Prior to that, a March 1969 examination noted 
the veteran's heart to be negative for any significant 
abnormalities.

In September 1973, the veteran was diagnosed with viral 
pericarditis and instructed to take aspirin and Darvocet, and 
also to avoid exertion.  The record reflects that this 
condition was acute and resolved without chronic disability.  
The veteran's current medical treatment is not for 
pericarditis but rather for a set of heart problems featuring 
arrhythmia and the installation of a pacemaker in January 
2002.  While recent medical reports indicate a history of 
pericarditis, a February 2003 report from a private 
cardiologist indicates that "no evidence of active 
pericardial disease is seen."  To the extent that the 
veteran suffers from other heart-related diagnoses that are 
presently being treated, there is no indication in the record 
of such treatment until many years after discharge, although 
the veteran did receive medical treatment for other concerns 
over this time.  A May 2003 letter from a private 
cardiologist, summarizing the veteran's cardiology treatment 
for the purposes of this claim, indicates that the veteran 
was first seen in that office in September 2001 for signs of 
cardiac arrhythmias.  A contemporaneous medical report from 
September 2001 confirms this as the time of his diagnosis 
with his current cardiac arrhythmias.  In his March 2003 
claim, the veteran himself indicated that his current heart 
disability dated back only to 1999.  This lengthy period of 
over 30 years without evidence of manifestation or treatment 
for the veteran's current heart disability, and over 6 years 
prior to treatment for any heart disability, weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).

The veteran has suggested in his testimony that a specific 
cardiologist believes that his current heart disability is 
related to his exposure to Agent Orange in Vietnam.  However, 
the record contains no statement to this effect from any 
medical professional.  Significantly, the May 2003 letter to 
VA summarizing the veteran's condition and cardiology 
treatment history for the purposes of this claim was authored 
by the specific cardiologist identified by the veteran; 
however, the letter makes no suggestion of any nexus between 
the heart disability and service.  Without recorded evidence 
of a medical opinion to this effect, service-connection on a 
direct basis cannot be warranted in this case.

The Board is thus presented with an evidentiary record which 
does not support a finding of service connection for the 
veteran's heart disability.  The record fails to show that 
the disease manifested during service or for many years after 
discharge nor is there any competent evidence suggesting that 
the veteran's current heart problems are causally linked to 
service which took place many years prior to diagnosis.  The 
Board acknowledges that the veteran himself is asserting that 
his current heart problems are causally linked to his 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

The Board declines to obtain a medical nexus opinion with 
respect to the claim because there is no evidence of 
pertinent disability in service or for many years following 
service.  The Board accepts that the veteran is currently 
diagnosed with a heart disability, but there is no true 
indication that any such disability is associated with 
service.  See Charles v. Principi, 16 Vet.App. 370 (2002).  
Indeed, in view of the absence of any abnormal findings in 
service, the negative examination performed at separation 
from service, the absence of a diagnosis of any heart 
disability until at least 6 years post-service, and the 
absence of a diagnosis of the veteran's current heart 
disability until nearly 35 years following service, any 
opinion relating the current heart disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

Because there is no competent evidence suggesting a causal 
link between the veteran's heart disability and the veteran's 
service, and because of the length of time following service 
prior to any medical evidence of pertinent heart problems, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a heart 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).



Hearing Loss and Tinnitus

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
Accepting that the veteran currently suffers from hearing 
loss disability, the Board turns its attention to the 
question of whether the veteran's current hearing loss is 
causally linked to his service.  

The veteran has repeatedly expressed his contention, 
including during his July 2005 hearing testimony, that his 
hearing loss and tinnitus are due to in-service exposure to 
acoustic trauma.  In particular, the veteran recalls a 
training incident in which a weapon was recklessly fired too 
near to the veteran's left ear, resulting in ringing in his 
ears for a few days.  The veteran testified that he did not 
seek any treatment for this incident, and has not indicated 
that he ever sought treatment for hearing loss or tinnitus 
during service.  Furthermore, the veteran testified that the 
first time he ever received treatment for hearing loss or 
tinnitus was "in the late '80s, early '90s."

Accordingly, the record provides no indication that the 
veteran sought any treatment or diagnosis regarding any 
hearing loss or tinnitus during service or for many years 
after discharge.  Importantly, the record reflects that the 
veteran underwent an audiological evaluation as part of his 
August 1966 separation examination.  The results of this 
audiological evaluation show no hearing loss at all; '0' 
decibel thresholds were recorded for every frequency tested 
in both ears.  The veteran's ears were noted to be clinically 
normal and no pertinent defects were indicated.  Moreover, 
the medical history questionnaire associated with the August 
1966 separation examination report, which is signed by the 
veteran, shows that the veteran expressly denied having ever 
experienced hearing loss or any ear trouble at that time.  
Thus, this separation examination report strongly suggests 
that the veteran's in-service experiences up until discharge, 
including any noise exposure causing acoustic trauma, had not 
resulted in any chronic hearing loss or tinnitus.  This 
report must be accorded significant probative weight as this 
is a contemporaneous report reflecting the findings of a 
competent medical examination and the veteran's own 
impressions concerning the condition of his hearing and ears 
at the end of his active service.

Thus, the veteran's service medical records show no hearing 
loss disability nor any decline in the quality of the 
veteran's hearing over the duration of his active service.  
There is no objective evidence that hearing loss or tinnitus 
manifested during the veteran's active service nor is there 
any record of the veteran reporting any pertinent problems 
during active service.  In his July 2005 hearing testimony, 
the veteran himself indicated that he did not receive 
treatment for any hearing loss or tinnitus prior to the late 
1980's and the record, consistent with this testimony, shows 
no medical indication of any decreased hearing or tinnitus 
earlier than February 1987.

Unfortunately, there is no contemporaneous evidence of 
complaints or treatment related to any hearing loss or 
tinnitus for at least 30 years after the veteran's discharge 
from service.  There is no contemporaneous suggestion in the 
record that hearing loss or tinnitus manifested to a 
compensable degree within the presumptive one year period 
following discharge from service.  This lengthy period of 
over 30 years without evidence of treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).  Thus, in order for service connection for the 
veteran's current hearing loss to be warranted, there must be 
a showing that the hearing loss was caused by service despite 
not having manifested during service or for many years 
thereafter.  In this regard, however, there is no competent 
medical opinion of record that suggests such a conclusion.

The Board has carefully reviewed the veteran's contentions 
and understands fully his belief that his current hearing 
loss disability was caused by acoustic trauma he suffered 
during active duty.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

The Board declines to obtain a medical nexus opinion with 
respect to this issue because there is no evidence of 
pertinent disability in service or for many years following 
service.  The Board accepts that the veteran is currently 
diagnosed with hearing loss and that he reports experiencing 
tinnitus, but there is no true indication that any such 
disabilities are associated with service.  See Charles v. 
Principi, 16 Vet.App. 370 (2002).  Indeed, in view of the 
absence of any abnormal findings in service, the negative 
examination performed at separation from service, the 
veteran's denial of any pertinent problems at the separation 
examination, and the absence of a diagnosis of any hearing 
problems or tinnitus until at least 30 years following 
service, any opinion relating the current hearing loss or 
tinnitus to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

To summarize, the Board is unable to find that service 
connection for hearing loss or for tinnitus is warranted in 
this case.  Even accepting the veteran's account of his in-
service noise exposure, the evidence simply does not show 
that the veteran suffered chronic hearing loss or chronic 
tinnitus during service or that his current hearing loss or 
tinnitus are otherwise causally connected to service.  The 
record is silent as to any contemporaneous complaints for 
hearing loss or tinnitus for 30 years after discharge from 
service, and the veteran has denied seeking any undocumented 
treatment during this period of time.  There is no competent 
medical evidence suggesting any nexus between the veteran's 
period of active duty service and his current hearing loss or 
tinnitus.  With consideration of the entire record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for hearing loss and 
for tinnitus.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

II.  New and Material Evidence

The veteran filed his original claims for service connection 
for hypertension and acquired psychiatric disability in 
January 1981.  With regard to the claim of hypertension, the 
RO reviewed the in-service and post-service medical records 
to find that the veteran had failed to provide evidence which 
showed a diagnosis of hypertension either during service or 
following service.  With regard to the claim of acquired 
psychiatric disability, the RO reviewed the record to 
determine that the veteran entered service with acquired 
psychiatric disability which was not aggravated by service .  
Accordingly, in a February 1981 decision, the RO denied both 
claims.  The veteran was informed of his appellate rights 
through VA Form 21-4107 and did not file a notice of 
disagreement with the February 1981 RO decision.  That rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).

The veteran again advanced his claim for service connection 
for acquired psychiatric disability in October 1988.  The RO 
reviewed new current medical records submitted at that time 
and found that they did not make any indication regarding a 
current nervous disorder or in-service aggravation of 
acquired psychiatric disability.  Accordingly, in a March 
1989 decision, the RO denied the claim.  The veteran was 
notified of his appellate rights but did not file a notice of 
disagreement with the March 1989 RO decision.  That rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
Claims which are the subject of prior final determinations 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In 2003, the veteran submitted a request to reopen his claims 
for service connection for hypertension and acquired 
psychiatric disability.  The RO denied the veteran's petition 
to reopen these issues in the December 2003 rating decision 
from which the present appeal has arisen.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The February 1981 rating decision is the last 
final disallowance of the claim of entitlement to service 
connection for hypertension.  The March 1989 rating decision 
is the last final disallowance of the claim of entitlement to 
service connection for acquired psychiatric disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2003, the 
revised version of 3.156 is applicable in this appeal.

With regard to the claim of service connection for 
hypertension, recent VA treatment records indicate that the 
veteran has suffered from hypertension.  This evidence was 
not a part of the record previously considered by the RO in 
rendering the prior final decision on the issue.  The Board 
also acknowledges that this evidence relates to one of the 
unestablished elements of the claim as, at the time of the 
prior final decision, a diagnosis of hypertension following 
service had not been established in the record.  However, the 
Board cannot find that the newly submitted evidence meets 
that legal standard for new and material evidence because it 
fails to raise any reasonable possibility of substantiating 
the claim.  Nothing in the newly submitted evidence suggests 
that, contrary to the RO's February 1981 findings, the 
hypertension was manifested during the veteran's service, 
within one year following discharge from service, or was in 
any other manner causally linked to service.  Neither any in-
service manifestation nor medical suggestion of causal-nexus 
was found to be of record at the time of the prior final 
decision, as discussed in the reasons included with the 
denial; thus, additions to the record which do not address 
these elements cannot create a reasonable possibility of 
substantiating a valid claim for service connection.  The 
Board cannot find that reopening this claim is warranted as, 
when considering the entire state of the record and the bases 
for the prior final denial, the new evidence fails to create 
a reasonable possibility of substantiating the claim; thus it 
is not new and material under the law.

A similar conclusion is in order with regard to the claim of 
service connection for acquired psychiatric disability.  For 
this issue, however, recent VA treatment records do not 
indicate a current diagnosis or current treatment for 
acquired psychiatric disability.  Additionally, the veteran's 
July 2005 hearing testimony indicated that, although he 
suspects he 'probably need[s]' treatment for acquired 
psychiatric disability, he has not been seeking or receiving 
treatment.  Consistent with this explanation, none of the 
medical records or statements submitted since the prior final 
decision on this issue pertain to any unestablished facts 
regarding any current nervous disorder the veteran may be 
suffering from.  The Board notes that this claim has been 
previously denied by the RO not only because of an 
insufficient showing of a post-service nervous disorder, but 
also due to a finding that the evidence showed any current 
nervous disorder pre-existed service and was not aggravated 
by service.  No evidence pertinent to either deficiency of 
the claim has been received and, thus, the Board is unable to 
find that new and material evidence has been submitted 
sufficient to reopen this claim.

The record continues to lack any competent medical evidence 
regarding in-service manifestation or a causal nexus between 
the veteran's hypertension and his service.  The record also 
continues to lack any evidence pertaining to the nature and 
etiology of any current nervous disorder nor has any new 
evidence submitted suggested that military service aggravated 
a pre-existing nervous disorder.  None of the documents 
submitted since the respective prior final denials for these 
two issues is new and material under the applicable law.  The 
newly submitted evidence presents no reasonable possibility 
of substantiating either claim.  Thus, the claims are not 
reopened.  38 C.F.R. § 3.156(a).  As the claims have not been 
reopened, the Board may not consider the merits of the claim 
under applicable laws and regulations pertaining to service 
connection, including 38 U.S.C.A. § 1154(b).




ORDER

Entitlement to service connection for a heart disability is 
not warranted.  Entitlement to service connection for hearing 
loss is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  New and material evidence has not 
been received to reopen the appellant's claim of service 
connection for hypertension.  New and material evidence has 
not been received to reopen the appellant's claim of service 
connection for acquired psychiatric disability.  The appeal 
is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


